EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT, made as of this 27th day of February, 2007, is between Orleans
Homebuilders, Inc., a Delaware corporation with offices at 3333 Street Road, One
Greenwood Square, Bensalem, Pennsylvania   19020 (hereinafter the “Company” or
“Orleans”), and Garry Herdler, an individual (hereinafter called “Employee”).

BACKGROUND

The Company desires to employ Employee as Executive Vice President and Chief
Financial Officer, and Employee desires to be so employed on the terms and
conditions contained in this Agreement.

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:


SECTION 1.         CAPACITY AND DUTIES


1.1          EMPLOYMENT:  ACCEPTANCE OF EMPLOYMENT.   THE COMPANY EMPLOYS
EMPLOYEE, AND EMPLOYEE ACCEPTS EMPLOYMENT BY THE COMPANY, UPON THE TERMS AND
CONDITIONS HEREINAFTER SET FORTH.  THE EFFECTIVE DATE OF SUCH EMPLOYMENT (THE
“EFFECTIVE DATE”) IS FEBRUARY 27, 2007.  THE TERM OF EMPLOYEE’S EMPLOYMENT
HEREUNDER (THE “TERM”) SHALL COMMENCE ON THE EFFECTIVE DATE AND CONTINUE
THEREAFTER UNTIL THIS AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 3
BELOW.  IN THE EVENT THAT EMPLOYEE FAILS TO COMMENCE PROVIDING SERVICES TO THE
COMPANY ON THE EFFECTIVE DATE OR WITHIN FOURTEEN (14) DAYS THEREAFTER, THIS
AGREEMENT WILL AUTOMATICALLY TERMINATE ON THIS LATTER DATE AND, UPON SUCH
TERMINATION, NEITHER PARTY SHALL HAVE ANY LIABILITY OR OBLIGATION TO THE OTHER
UNDER THIS AGREEMENT.


1.2          CAPACITY AND DUTIES.


(A)               EMPLOYEE SHALL BE EMPLOYED BY THE COMPANY AS EXECUTIVE VICE
PRESIDENT AND CHIEF FINANCIAL OFFICER, AND, SUBJECT TO THE SUPERVISION AND
CONTROL OF ORLEANS’ PRESIDENT , AGREES TO PERFORM (AND SHALL HAVE THE RIGHT AND
AUTHORITY TO PERFORM) SUCH DUTIES AND RESPONSIBILITIES NORMALLY ASSOCIATED WITH
THE POSITION OF EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER AND AS MAY
BE ASSIGNED TO EMPLOYEE FROM TIME TO TIME BY ORLEANS’ PRESIDENT (THE
“PRESIDENT”).  EMPLOYEE IS REQUIRED TO WORK THOSE BUSINESS HOURS CUSTOMARILY
NECESSARY TO PERFORM PROPERLY SUCH DUTIES AND RESPONSIBILITIES NORMALLY
ASSOCIATED WITH THE POSITION OF EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL
OFFICER AND AS MAY BE ASSIGNED TO EMPLOYEE FROM TIME TO TIME BY THE PRESIDENT . 
THE EMPLOYEE SHALL REPORT EXCLUSIVELY TO THE PRESIDENT.


(B)              DURING HIS EMPLOYMENT HEREUNDER, EMPLOYEE SHALL DEVOTE HIS FULL
WORKING TIME, ENERGY, SKILL AND REASONABLE BEST EFFORTS TO THE PERFORMANCE OF
HIS DUTIES HEREUNDER AND SHALL NOT BE EMPLOYED BY OR PARTICIPATE OR ENGAGE IN OR
TAKE PART IN ANY MANNER IN THE


--------------------------------------------------------------------------------



MANAGEMENT OR OPERATION OF ANY BUSINESS ENTERPRISE OR PURSUIT OTHER THAN THE
COMPANY AND ITS AFFILIATES.  FOR PURPOSES OF THIS AGREEMENT, “AFFILIATE” MEANS
ANY PERSON OR ENTITY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH THE
COMPANY.  “CONTROL”, AS USED HEREIN, MEANS THE POWER TO DIRECT MANAGEMENT AND
POLICIES OF A PERSON OR ENTITY, DIRECTLY OR INDIRECTLY, WHETHER THROUGH THE
OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR OTHERWISE.  NOTWITHSTANDING THE
FOREGOING, IT SHALL NOT BE A VIOLATION OF THIS AGREEMENT FOR EMPLOYEE TO SERVE
ON CHARITABLE, INDUSTRY ASSOCIATION, CIVIL OR CORPORATE BOARDS OR COMMITTEES OR
PERFORM OTHER SIMILAR ACTIVITIES, PROVIDED EMPLOYEE OBTAINS PRIOR WRITTEN
APPROVAL TO DO SO FROM THE PRESIDENT (WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED), NOR SHALL IT BE A VIOLATION OF THIS AGREEMENT FOR EMPLOYEE
TO MANAGE HIS PERSONAL INVESTMENTS, SO LONG AS SUCH ACTIVITIES NEITHER
MATERIALLY INTERFERE NOR MATERIALLY CONFLICT WITH EMPLOYEE’S WORK FOR THE
COMPANY.

(c)           The principal location for performance of Employee’s services
hereunder shall be at the offices of the Company in Philadelphia, Pennsylvania,
subject to reasonable travel requirements during the course of such performance.
Employee shall not be required, without his consent, to regularly report to any
office of the Company which is located: (i) more than thirty-five (35) miles
from the Company’s current office location, or (ii) outside the State of
Pennsylvania, provided Employee will be expected to travel to the extent
reasonably necessary to fulfill his responsibilities.


SECTION 2.         COMPENSATION AND FRINGE BENEFITS


2.1          COMPENSATION.


(A)               BASE SALARY.  AS COMPENSATION FOR EMPLOYEE’S SERVICES
HEREUNDER, THE COMPANY SHALL PAY TO EMPLOYEE FOR FISCAL YEARS (HEREINAFTER
DEFINED) 2007, 2008 AND 2009 AN ANNUAL BASE SALARY OF FOUR HUNDRED FIFTY
THOUSAND DOLLARS ($450,000), WHICH ANNUAL SALARY SHALL INCREASE TO FOUR HUNDRED
SEVENTY-FIVE THOUSAND DOLLARS ($475,000) FOR FISCAL YEARS 2010, 2011 AND 2012
(THE “BASE SALARY”).  FOR FISCAL YEAR 2013 AND THEREAFTER, IF APPLICABLE, THE
PARTIES SHALL NEGOTIATE IN GOOD FAITH TO DETERMINE EMPLOYEE’S BASE SALARY. 
EMPLOYEE’S BASE SALARY SHALL BE PAYABLE IN ACCORDANCE WITH THE COMPANY’S REGULAR
PAYROLL PRACTICES IN EFFECT FROM TIME TO TIME DURING EMPLOYEE’S EMPLOYMENT, BUT
NOT LESS FREQUENTLY THAN MONTHLY.  THE COMPANY’S FISCAL YEAR RUNS FROM JULY 1
THROUGH JUNE 30 (“FISCAL YEAR”) SO THAT, FOR EXAMPLE, FISCAL YEAR 2008 RUNS FROM
JULY 1, 2007 THROUGH JUNE 30, 2008.  FOR FISCAL YEAR 2007, DURING WHICH EMPLOYEE
WILL WORK LESS THAN A FULL YEAR, EMPLOYEE’S BASE SALARY WILL BE PRO-RATED.


(B)              BONUS.

(I)                   SIGNING BONUS.  THE COMPANY SHALL PAY EMPLOYEE A SIGNING
BONUS IN THE AMOUNT OF $900,000, PAYABLE AS FOLLOWS: (A)  $250,000 PAYABLE TEN
(10) DAYS AFTER THE EFFECTIVE DATE OR THE BUSINESS DAY IMMEDIATELY FOLLOWING
SUCH TENTH DAY IF NOT A BUSINESS DAY; (B) $250,000 PAYABLE ON THE FIRST
ANNIVERSARY OF THE EFFECTIVE DATE; (C) $250,000 PAYABLE ON THE SECOND
ANNIVERSARY OF THE EFFECTIVE DATE; AND (D) $150,000 PAYABLE ON THE THIRD
ANNIVERSARY OF THE EFFECTIVE DATE.  EXCEPT AS DESCRIBED IN SECTION 2.7(A) AND
(C), IN ORDER TO RECEIVE EACH OF THE FOUR SIGNING BONUS PAYMENTS, EMPLOYEE MUST
BE EMPLOYED BY THE COMPANY ON THE DATE THE RELEVANT SIGNING BONUS PAYMENT IS
REQUIRED TO BE MADE.


--------------------------------------------------------------------------------


(II)                  SEMI-ANNUAL BONUS FOR FISCAL YEARS 2008 AND 2009.

A.             THE COMPANY SHALL PAY EMPLOYEE A “GUARANTEED MINIMUM BONUS”
PURSUANT TO THE FOLLOWING SCHEDULE FOR FISCAL YEAR 2007 THROUGH FISCAL YEAR
2009:

Period

 

Guaranteed Minimum Bonus

 

Payment Dates

Fiscal Year 2007 (Effective Date through June 30, 2007)

 

$150,000

 

100% on July 1, 2007

 

 

 

 

 

Fiscal Year 2008 (July 1, 2007 through June 30, 2008)

 

$300,000

 

50% on December 31, 2007 and 50% on June 30, 2008

 

 

 

 

 

Fiscal Year 2009 (July 1, 2008 through June 30, 2009)

 

$300,000

 

50% on December 31, 2008 and 50% on June 30, 2009

 

Except as described in Section 2.7(a) and (c), Employee must be employed by the
Company on each Payment Date for the Employee to receive the Guaranteed Minimum
Bonus payable on that date.

B.             WITH RESPECT TO FISCAL YEARS 2008 AND 2009, EMPLOYEE SHALL ALSO
BE PAID AN ADDITIONAL BONUS (“ADDITIONAL BONUS”), IF ANY, AT SUCH TIME AS THE
CASH BONUSES FOR SUCH FISCAL YEAR ARE PAID TO THE COMPANY’S OTHER EXECUTIVE
OFFICERS (OR IF NO CASH BONUSES ARE PAYABLE TO THE OTHER EXECUTIVE OFFICERS, AT
SUCH TIME AS THE COMPANY CUSTOMARILY PAYS SUCH AMOUNTS), BUT IN NO EVENT LATER
THAN 75 DAYS FOLLOWING THE END OF THE FISCAL YEAR TO WHICH SUCH ADDITIONAL BONUS
RELATES.  THE ADDITIONAL BONUS, IF ANY, FOR FISCAL YEAR 2008 AND 2009 SHALL BE
EQUAL TO THE POSITIVE DIFFERENCE, IF ANY, BETWEEN (I) THE SUM OF: (A) 0.75% OF
THE FIRST $100 MILLION OF PRE-TAX, PRE-BONUS CONSOLIDATED INCOME FOR THE FISCAL
YEAR, AND (B) 0.50% OF ANY PRE-TAX, PRE-BONUS CONSOLIDATED INCOME IN EXCESS OF
$100 MILLION FOR THE FISCAL YEAR; AND (II) THE GUARANTEED MINIMUM BONUS FOR THAT
FISCAL YEAR.  NO ADDITIONAL BONUS PAYMENTS WILL BE MADE UNLESS AND UNTIL A PLAN
DOCUMENT OUTLINING THE TERMS OF THE ADDITIONAL BONUS ARRANGEMENT HAS BEEN
DISCLOSED TO AND APPROVED BY THE COMPANY’S SHAREHOLDERS.

C.             THE DETERMINATION OF THE COMPANY’S PRE-TAX, PRE-BONUS
CONSOLIDATED INCOME SHALL BE MADE  BY THE COMPANY IN A MANNER CONSISTENT WITH
THE MANNER IN WHICH SUCH AMOUNT IS CALCULATED IN CONNECTION WITH THE
DETERMINATION OF THE CASH BONUSES FOR OTHER COMPANY EXECUTIVE OFFICERS AND THE
AUDITED FINANCIAL STATEMENTS OF THE COMPANY FOR THE PERIODS IN QUESTION.  THE
“PRE-TAX, PRE-BONUS CONSOLIDATED INCOME” SHALL BE EQUAL TO THE COMPANY’S NET
INCOME DETERMINED IN ACCORDANCE WITH US GAAP, PLUS AMOUNTS DEDUCTED WHEN
DETERMINING THE NET INCOME ON ACCOUNT OF (1) BONUSES PAYABLE TO ALL SENIOR
EXECUTIVES PURSUANT TO THE ORLEANS HOMEBUILDERS, INC. INCENTIVE COMPENSATION
PLAN (THE “INCENTIVE COMPENSATION PLAN”); (2)  ALL STATE, FEDERAL, CITY,
MUNICIPAL, CAPITAL AND OTHER


--------------------------------------------------------------------------------


SIMILAR TAXES, IN ACCORDANCE WITH US GAAP; AND (3) WRITE-DOWNS (INCLUDING
WRITE-DOWNS OF GOOD WILL AND OTHER INTANGIBLE ASSETS), CHARGES (WHETHER CASH OR
OTHERWISE), DEPOSIT FORFEITURES, OR OTHER SIMILAR ACCRUALS/EXPENSES RELATED TO
THE COMPANY’S INVENTORY OF OWNED OR CONTROLLED LOTS, LAND, OPTION CONTRACTS,
HOMES, WORKS IN PROGRESS AND/OR OTHER SIMILAR ITEMS.

D.             EXCEPT AS DESCRIBED IN SECTION 2.7(A) AND (C), EMPLOYEE SHALL BE
ELIGIBLE FOR THE ADDITIONAL BONUS ONLY IF EMPLOYEE IS EMPLOYED BY THE COMPANY ON
THE DATE THE ADDITIONAL BONUS PAYMENT IS REQUIRED TO BE MADE.

(III)                 ANNUAL BONUS FOR FISCAL YEARS 2010, 2011, 2012 AND
THEREAFTER.

A.             FOR FISCAL YEARS 2010,  2011 AND 2012, EMPLOYEE SHALL BE PAID AN
ANNUAL BONUS, IF ANY, AT SUCH TIME AS THE CASH BONUSES FOR SUCH FISCAL YEAR ARE
PAID TO THE COMPANY’S OTHER EXECUTIVE OFFICERS (OR IF NO CASH BONUSES ARE
PAYABLE TO THE OTHER EXECUTIVE OFFICERS, AT SUCH TIME AS THE COMPANY CUSTOMARILY
PAYS SUCH AMOUNTS), BUT IN NO EVENT LATER THAN 75 DAYS FOLLOWING THE END OF THE
FISCAL YEAR TO WHICH SUCH ANNUAL BONUS RELATES.  THE ANNUAL BONUS SHALL BE PAID
PURSUANT TO AND IN ACCORDANCE WITH ALL OF THE TERMS AND CONDITIONS OF THE
INCENTIVE COMPENSATION PLAN; PROVIDED, HOWEVER, THAT THE INCENTIVE COMPENSATION
PLAN AND ITS TERMS ARE NOT GUARANTEED AND MAY BE ALTERED OR ELIMINATED IN
ACCORDANCE WITH THE TERMS OF THE PLAN.  THE “ANNUAL BONUS”, IF ANY, FOR FISCAL
YEARS 2010,  2011, 2012 AND THEREAFTER SHALL BE EQUAL TO THE SUM OF: (A) 0.75%
OF THE FIRST $100 MILLION OF NET PRE-TAX PROFITS FOR THE FISCAL YEAR, AND (B)
0.50% OF ANY NET PRE-TAX PROFITS IN EXCESS OF $100 MILLION FOR THE FISCAL YEAR. 
“NET PRE-TAX PROFITS” SHALL HAVE THE MEANING ASSIGNED TO IT IN THE INCENTIVE
COMPENSATION PLAN.  FOR FISCAL YEAR 2013 AND THEREAFTER, IF APPLICABLE, EMPLOYEE
SHALL BE PAID AN ANNUAL BONUS IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
2.1(A)(III)A., UNLESS OTHERWISE AGREED BY THE COMPANY AND EMPLOYEE IN WRITING.

B.             EXCEPT AS DESCRIBED IN SECTION 2.7(A) AND (C), EMPLOYEE SHALL BE
ELIGIBLE FOR THE ANNUAL BONUS ONLY IF EMPLOYEE IS EMPLOYED BY THE COMPANY ON THE
DATE THE ANNUAL BONUS PAYMENT IS REQUIRED TO BE MADE.

(IV)                AGGREGATE MINIMUM COMPENSATION.  FOR CLARIFICATION PURPOSES
ONLY, THE FOLLOWING CHART REPRESENTS EMPLOYEE’S TOTAL MINIMUM COMPENSATION
(I.E., THE SUM OF EMPLOYEE’S BASE SALARY, SIGNING BONUS AND GUARANTEED MINIMUM
BONUS) FOR EACH FISCAL YEAR THROUGH FISCAL YEAR 2010 ASSUMING EMPLOYEE REMAINS
CONTINUOUSLY EMPLOYED BY THE COMPANY THROUGH THE END OF FISCAL 2010:


--------------------------------------------------------------------------------


 

 

Fiscal Year 2007

 

Fiscal Year 2008

 

Fiscal Year 2009

 

Fiscal Year 2010

 

Base Salary

 

$

150,000

 

$

450,000

 

$

450,000

 

$

475,000

 

Signing Bonus

 

$

250,000

 

$

250,000

 

$

250,000

 

$

150,000

 

Guaranteed Minimum Bonus

 

$

150,000

 

$

300,000

 

$

300,000

 

N/A

 

Aggregate Minimum Compensation

 

$

550,000

 

$

1,000,000

 

$

1,000,000

 

$

625,000

 

 


2.2          STOCK OPTIONS.  EMPLOYEE SHALL RECEIVE AN OPTION TO ACQUIRE 240,000
SHARES OF COMMON STOCK OF THE COMPANY, WHICH SHALL VEST AND BECOME EXERCISABLE
WITH RESPECT TO 48,000 SHARES ON EACH OF THE FIRST FIVE ANNIVERSARY DATES OF THE
EFFECTIVE DATE, SUBJECT TO ACCELERATION AS PROVIDED IN SECTION 2.7(A)(I)(B)
BELOW AND IN ACCORDANCE WITH THE ORLEANS HOMEBUILDERS, INC. SECOND AMENDED AND
RESTATED 2004 OMNIBUS STOCK INCENTIVE PLAN.  THE STRIKE PRICE FOR THESE OPTIONS
SHALL BE THE FAIR MARKET VALUE ON THE EFFECTIVE DATE.  THE GRANT OF THESE
OPTIONS SHALL BE IN ACCORDANCE WITH ALL OF THE TERMS AND CONDITIONS OF THE
ORLEANS HOMEBUILDERS, INC. SECOND AMENDED AND RESTATED 2004 OMNIBUS STOCK
INCENTIVE PLAN.  THIS PLAN AND ITS TERMS ARE NOT GUARANTEED AND MAY BE ALTERED
OR ELIMINATED IN ACCORDANCE WITH THE TERMS OF THE PLAN.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THE OPTION GRANT DOCUMENT AND THE TERMS OF THIS
AGREEMENT, THEN THE TERMS OF THIS AGREEMENT SHALL GOVERN AND CONTROL.  THE
COMPANY’S COMPENSATION COMMITTEE HAS APPROVED THE STOCK OPTION GRANT DESCRIBED
IN THIS SECTION 2.2.  THE STOCK OPTIONS ARE SUBJECT TO THE APPROVAL BY THE
COMPANY’S STOCKHOLDERS OF THE SECOND AMENDED AND RESTATED 2004 OMNIBUS STOCK
INCENTIVE PLAN.  IN THE EVENT THAT SUCH APPROVAL IS NOT OBTAINED IN CONJUNCTION
WITH THE COMPANY’S 2007 ANNUAL SHAREHOLDER MEETING, CUSTOMARILY HELD IN
DECEMBER, THE OPTIONS SHALL EXPIRE AND BECOME NULL AND VOID AT 11:59 PM ON
DECEMBER 31, 2007.


2.3          FRINGE BENEFITS.


(A)               DURING THE TERM, EMPLOYEE (AND HIS ELIGIBLE DEPENDENTS, WHERE
APPLICABLE) SHALL BE ELIGIBLE TO PARTICIPATE IN THE COMPANY’S INSURANCE AND
HEALTH BENEFIT PLANS TO THE EXTENT AND UPON THE TERMS OFFERED TO THE COMPANY’S
OTHER SENIOR EXECUTIVE OFFICERS AND SUBJECT TO THE PLANS’ RESPECTIVE ELIGIBILITY
REQUIREMENTS AND THE PLANS’ OTHER TERMS, CONDITIONS, RESTRICTIONS AND
EXCLUSIONS.  NOTHING HEREIN SHALL PRECLUDE OR OTHERWISE RESTRICT THE COMPANY’S
RIGHT TO MODIFY OR TERMINATE ANY INSURANCE OR OTHER BENEFIT PLAN, POLICY OR
PROGRAM AS TO ALL OF SUCH SENIOR EXECUTIVE OFFICERS AS IT DEEMS APPROPRIATE IN
ITS SOLE DISCRETION.


(B)              DURING THE TERM, EMPLOYEE SHALL BE ELIGIBLE TO PARTICIPATE IN
ALL COMPANY SAVINGS AND RETIREMENT PLANS MADE AVAILABLE TO THE COMPANY’S OTHER
EXECUTIVE OFFICERS, INCLUDING BUT NOT LIMITED TO ANY 401(K) PLANS, SUPPLEMENTAL
EXECUTIVE RETIREMENT PLANS (SERP), INCENTIVE PLANS, SAVINGS PLANS, STOCK
PURCHASE PLANS, STOCK INCENTIVE PLANS, RETIREMENT


--------------------------------------------------------------------------------



PLANS AND/OR DEFERRED COMPENSATION PLANS, SUBJECT TO THE PLANS’ RESPECTIVE
ELIGIBILITY REQUIREMENTS AND OTHER TERMS, CONDITIONS, RESTRICTIONS AND
EXCLUSIONS.  TO THE EXTENT APPLICABLE, EMPLOYEE SHALL BE ENTITLED TO PARTICIPATE
IN SUCH PLANS AS A TIER 1 EMPLOYEE.  NOTHING HEREIN SHALL PRECLUDE OR OTHERWISE
RESTRICT THE COMPANY’S RIGHT TO MODIFY OR TERMINATE ANY INSURANCE OR OTHER
BENEFIT PLAN, POLICY OR PROGRAM AS TO ALL SUCH SENIOR EXECUTIVE OFFICERS (OR
TIER 1 EMPLOYEES, WHERE APPLICABLE) AS IT DEEMS APPROPRIATE IN ITS SOLE
DISCRETION.


(C)               INDEMNIFICATION.

(I)                   THE COMPANY SHALL MAINTAIN A DIRECTORS AND OFFICERS
LIABILITY INSURANCE POLICY DURING THE TERM TO THE EXTENT SUCH A POLICY IS
AVAILABLE AT COMMERCIALLY REASONABLE RATES AS DETERMINED BY THE BOARD OF
DIRECTORS.  EMPLOYEE SHALL BE ENTITLED TO COVERAGE UNDER SUCH POLICY AS AN
OFFICER OF THE COMPANY, SUBJECT TO THE POLICY’S TERMS, CONDITIONS, RESTRICTIONS
AND EXCLUSIONS.

(II)                  IN ADDITION TO THE COMPANY’S OBLIGATION TO MAINTAIN SAID
INSURANCE, THE COMPANY SHALL, TO THE FULLEST EXTENT PERMITTED BY AND IN
ACCORDANCE WITH APPLICABLE LAW AS IT MAY BE AMENDED FROM TIME TO TIME, INDEMNIFY
EMPLOYEE IN CONNECTION WITH ANY CLAIM, ACTION, SUIT, INVESTIGATION OR PROCEEDING
ARISING OUT OF OR RELATING TO PERFORMANCE BY EMPLOYEE OF SERVICES FOR, OR ANY
ACTION OF EMPLOYEE AS A DIRECTOR, OFFICER, MEMBER, MANAGER OR EMPLOYEE OF, THE
COMPANY, OR OF ANY OTHER PERSON OR ENTERPRISE FOR WHOM EMPLOYEE IS SERVING AT
THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, MEMBER, MANAGER OR EMPLOYEE. 
EXPENSES REASONABLY INCURRED BY EMPLOYEE IN DEFENDING SUCH A CLAIM, ACTION,
SUIT, INVESTIGATION OR PROCEEDING SHALL, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, BE PAID BY THE COMPANY IN ADVANCE OF THE FINAL DISPOSITION THEREOF UPON
RECEIPT OF A WRITTEN UNDERTAKING BY OR ON BEHALF OF EMPLOYEE TO REPAY SUCH
AMOUNTS IF IT SHALL ULTIMATELY BE DETERMINED THAT EMPLOYEE IS NOT ENTITLED TO
INDEMNIFICATION BY THE COMPANY AS PROVIDED IN THIS SECTION 2.3(C). 
NOTWITHSTANDING ANYTHING IN THE FOREGOING TO THE CONTRARY, IN NO EVENT WILL
EMPLOYEE BE ENTITLED TO ANY INDEMNIFICATION (INCLUDING WITHOUT LIMITATION ANY
ADVANCEMENT OF FEES OR EXPENSES) PURSUANT TO THIS SECTION 2.3(C) WITH RESPECT TO
ANY ACTION, SUIT OR PROCEEDING BROUGHT OR MADE BY EMPLOYEE AGAINST THE COMPANY
OR ANY OF ITS AFFILIATES OR OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS.  THE
PROVISIONS OF THIS SECTION 2.3(C) SHALL BE IN ADDITION TO ANY INDEMNIFICATION
RIGHTS EMPLOYEE MAY HAVE BY LAW, CONTRACT, CHARTER, BY-LAW, POLICY OF INSURANCE
OR OTHERWISE.


2.4          CAR ALLOWANCE.  DURING THE TERM, EMPLOYEE SHALL RECEIVE A CAR
ALLOWANCE AT THE RATE OF SEVEN HUNDRED DOLLARS ($700) PER CALENDAR MONTH
(HEREINAFTER “CAR ALLOWANCE”).  THE CAR ALLOWANCE SHALL BE PAYABLE IN ACCORDANCE
WITH THE COMPANY’S REGULAR PAYROLL PRACTICES IN EFFECT FROM TIME TO TIME.


2.5          VACATION.  DURING THE TERM, EMPLOYEE SHALL BE ENTITLED TO TWENTY
(20) DAYS OF PAID VACATION DURING EACH FULL CALENDAR YEAR OF  HIS EMPLOYMENT IN
ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE COMPANY’S POLICIES AND PRACTICES
IN EFFECT FROM TIME TO TIME.  THIS BENEFIT SHALL BE PRO-RATED DURING EMPLOYEE’S
FIRST PARTIAL YEAR OF EMPLOYMENT WITH THE COMPANY.  EMPLOYEE SHALL NOT TAKE MORE
THAN TWO (2) CONSECUTIVE WEEKS OF VACATION AT ONE TIME WITHOUT THE COMPANY’S
APPROVAL.


2.6          EXPENSE REIMBURSEMENT.


(A)               DURING THE TERM, THE COMPANY SHALL REIMBURSE EMPLOYEE FOR ALL
REASONABLE EXPENSES INCURRED BY HIM IN CONNECTION WITH THE PERFORMANCE OF HIS
DUTIES HEREUNDER


--------------------------------------------------------------------------------



IN ACCORDANCE WITH ITS REGULAR REIMBURSEMENT POLICIES APPLICABLE TO SENIOR
EXECUTIVE OFFICERS AS IN EFFECT FROM TIME TO TIME AND UPON RECEIPT OF ITEMIZED
VOUCHERS THEREFOR AND SUCH OTHER SUPPORTING INFORMATION AS THE COMPANY MAY
REASONABLY REQUIRE.

(I)                   THE COMPANY SHALL PAY TO EMPLOYEE A LUMP SUM OF $225,000
TO REIMBURSE EMPLOYEE FOR COSTS AND EXPENSES INCURRED IN CONNECTION WITH MOVING
FROM HIS PRESENT PRIMARY CONDOMINIUM RESIDENCE IN NEW YORK CITY TO THE
PHILADELPHIA AREA AND IN OBTAINING LEGAL ADVICE WITH REGARD TO THIS AGREEMENT. 
SUCH AMOUNT IS PAYABLE SIX WEEKS AFTER THE EFFECTIVE DATE.  OTHER THAN AS SET
FORTH IN THIS SECTION 2.6(B), EMPLOYEE SHALL BE ENTITLED TO NO REIMBURSEMENT FOR
EXPENSES INCURRED IN CONNECTION WITH MOVING OR OBTAINING LEGAL ADVICE WITH
REGARD TO THIS AGREEMENT.


2.7          PAYMENTS AFTER TERMINATION OF EMPLOYMENT.


(A)               SEVERANCE.

(I)                   TERMINATION BY THE COMPANY WITHOUT CAUSE, OR BY THE
EMPLOYEE FOR GOOD REASON.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN
SECTIONS 2.7(A)(IV),  IF, PRIOR TO JUNE 30, 2012, (X) EMPLOYEE IS TERMINATED BY
THE COMPANY WITHOUT CAUSE (AS THAT TERM IS DEFINED IN SECTION 3.4), OR (Y)
EMPLOYEE TERMINATES HIS EMPLOYMENT WITH THE COMPANY FOR GOOD REASON (AS THAT
TERM IS DEFINED IN SECTION 3.7), THEN:

(A)          The Company shall pay to the Employee in a lump sum, in cash,
within 30 days after the Date of Termination the aggregate of the following
amounts: (1) any accrued but unpaid Guaranteed Minimum Bonus and any accrued by
unpaid Additional Bonus or Annual Bonus (“Accrued Bonus”) respecting any
completed Fiscal Year ending prior to the Date of Termination, (2) any portion
of the Signing Bonus not yet paid, and (3) the product of (x) the greater of (I)
the Average Annual Bonus (hereinafter defined) or (II) the Prior Year’s Bonus
(hereinafter defined) and (y) a fraction, the numerator of which is the number
of days in the current Fiscal Year through the Date of Termination, and the
denominator of which is 365.

(I)            The term “Average Annual Bonus” shall mean the arithmetic average
of all of the Employee’s bonuses set forth in Section 2.1(b), except for the
Signing Bonus described in Section 2.1(b)(i) above, during each of the last two
full Fiscal Years prior to the Date of Termination (including any amount of a
bonus deferred by Employee), or for such lesser period as the Employee has been
employed by the Company (annualized in the event that the Employee was not
employed by the Company for all of any such Fiscal Year, as though the Employee
had been paid all such bonuses).

(II)           The term “Prior Year’s Bonus” shall mean the total of all of the
Employee’s bonuses set forth in Section 2.1(b), except for the Signing Bonus
described in Section 2.1(b)(i) above, during the last full Fiscal Year prior to
the Date of Termination (annualized in the event that the Employee was not
employed by the Company for all of such Fiscal Year, as though the Employee had
been paid all such bonuses and including any amount of a bonus deferred by
Employee).


--------------------------------------------------------------------------------


(B)        upon such termination by the Company without Cause or by the Employee
for Good Reason, all unvested stock options granted to Employee shall
immediately vest and become exercisable pursuant to the terms, conditions and
restrictions of the Second Amended and Restated 2004 Omnibus Stock Incentive
Plan and shall no longer be  exercisable as of 5:00 p.m. (local time at the
Company’s executive offices) on the second anniversary of the date of such
termination, or such earlier date on which the term of the option would
otherwise expire in the ordinary course in accordance with the terms and
provisions of the option.

(C)           (1)  if such termination by the Company without Cause or by the
Employee for Good Reason occurs during Fiscal Year 2007, 2008 or 2009, the
Company shall pay Employee the greater of (x) $750,000.00, or (y) the sum of
Employee’s annual Base Salary (at the rate in effect on the Date of Termination)
and the greater of (I) the Average Annual Bonus or (II) the Prior Year’s Bonus;

(2) if such termination by the Company without Cause or by the Employee for Good
Reason occurs during Fiscal Year 2010, the Company shall pay Employee the
greater of (x) $525,000.00, or (y) the sum of Employee’s annual Base Salary (at
the rate in effect on the Date of Termination) and the greater of (I) the
Average Annual Bonus or (II) the Prior Year’s Bonus;

(3)           if such termination by the Company without Cause or by the
Employee for Good Reason occurs during Fiscal Year 2011, the Company shall pay
Employee the greater of (x) $375,000.00, or (y) the sum of Employee’s annual
Base Salary (at the rate in effect on the Date of Termination) and the greater
of (I) the Average Annual Bonus or (II) the Prior Year’s Bonus; and

(4)           if such termination by the Company without Cause or by Employee
for Good Reason occurs during Fiscal Year 2012, the Company shall pay Employee
the greater of (x) $375,000.00, or (y) fifty percent (50%) of the sum of
Employee’s annual Base Salary (at the rate in effect on the Date of Termination)
and the greater of (I) the Average Annual Bonus or (II) the Prior Year’s Bonus.

(D)          if the Company maintains any employee welfare benefit plan or
program for which Employee would remain or otherwise become eligible following
the termination of Employee’s employment, the Company shall maintain Employee’s
enrollment in each such employee welfare benefit plan or program at the
Company’s sole expense for the eighteen (18) month period immediately following
the Employee’s termination, subject to the plan or program’s terms, conditions,
restrictions and exclusions.  With regard to any Company sponsored health
insurance, the Company will pay the full cost of continuation coverage for
Employee and Employee’s family (if Employee’s family is covered at the time of
Employee’s termination) for eighteen (18) months following termination provided
that Employee is eligible for and elects to receive such continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), subject to
COBRA’s terms, conditions and restrictions; provided, however, that if the
Employee becomes reemployed with another employer and is eligible for medical or
other welfare benefits under another employer provided plan, the medical


--------------------------------------------------------------------------------


and other welfare benefits described herein shall cease.  Employee is required
to provide the Company with timely notice of Employee’s eligibility for such
other benefits.

(E)           In no event shall the Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Employee under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Employee obtains other employment,
except as described in Section 2.7(a)(i)(D).

(II)                  TERMINATION FOLLOWING CHANGE OF CONTROL.  IF EMPLOYEE IS
TERMINATED BY THE COMPANY FOR ANY REASON OTHER THAN DISABILITY OR DEATH WITHIN
120 DAYS PRIOR TO OR, WITHIN ONE (1) YEAR FOLLOWING A CHANGE OF CONTROL (AS THAT
TERM IS DEFINED IN SECTION 3.6), OR IF EMPLOYEE TERMINATES HIS EMPLOYMENT WITH
THE COMPANY FOR GOOD REASON WITHIN ONE (1) YEAR FOLLOWING A CHANGE OF CONTROL,
THE COMPANY SHALL PAY EMPLOYEE (TO THE EXTENT SUCH AMOUNTS HAVE NOT BEEN
PREVIOUSLY PAID PURSUANT TO AN EARLIER TERMINATION UNDER SECTION 2.7(A)(I)) TWO
(2) TIMES THE SUM OF EMPLOYEE’S ANNUAL BASE SALARY (AT THE RATE IN EFFECT ON THE
DATE OF TERMINATION) AND THE GREATER OF (I) THE AVERAGE ANNUAL BONUS OR (II) THE
PRIOR YEAR’S BONUS.  IN ADDITION, IF EMPLOYEE IS TERMINATED WITHOUT CAUSE OR
TERMINATES HIS EMPLOYMENT FOR GOOD REASON DURING SUCH ONE-YEAR PERIOD, EMPLOYEE
SHALL BE ENTITLED TO THE PAYMENTS AND BENEFITS DESCRIBED IN SECTION
2.7(A)(I)(A), (B), (D) AND (E) (TO THE EXTENT SUCH AMOUNTS HAVE NOT BEEN
PREVIOUSLY PAID PURSUANT TO AN EARLIER TERMINATION UNDER SECTION 2.7(A)(I)) . 
THE FOREGOING SHALL BE IN LIEU OF AMOUNTS THAT WOULD OTHERWISE BE PAYABLE TO
EMPLOYEE UNDER SECTION 2.7(A)(I)(C) ABOVE.  ANYTHING IN THE AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, A TERMINATION BY THE EMPLOYEE FOR ANY REASON DURING
THE THIRTY (30) DAY PERIOD IMMEDIATELY PRECEDING THE ONE (1) YEAR ANNIVERSARY OF
A CHANGE OF CONTROL SHALL BE DEEMED TO BE A TERMINATION FOR GOOD REASON FOR ALL
PURPOSES OF THIS AGREEMENT.

(III)                 SUBJECT TO THE PROVISIONS OF SECTIONS 6.10, 6.11 AND 6.12,
ANY PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTIONS 2.7(A)(I) OR (II) SHALL BE
MADE IN EQUAL INSTALLMENTS OVER A TWELVE (12) MONTH PERIOD (EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED IN SUCH SECTIONS) IN ACCORDANCE WITH THE COMPANY’S PAYROLL
PRACTICES THEN IN EFFECT.

(IV)                EMPLOYEE SHALL RECEIVE THE PAYMENTS SET FORTH IN THIS
SECTION 2.7(A) IF AND ONLY IF (A)  EMPLOYEE DULY EXECUTES, RETURNS TO THE
COMPANY (AND DOES NOT REVOKE IF A REVOCATION PERIOD IS INCLUDED IN THE SOLE
DISCRETION OF THE COMPANY) A TERMINATION AGREEMENT (“TERMINATION AGREEMENT”)
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS SCHEDULE OF TERMINATION AGREEMENT,
AS SAID FORM MAY BE MODIFIED DUE SOLELY TO DEVELOPMENTS IN THE LAW INCLUDING
LEGAL CLAIMS THAT COME INTO EXISTENCE AFTER THE DATE HEREOF; AND (B) EMPLOYEE
COMPLIES WITH HIS OBLIGATIONS UNDER THIS AGREEMENT AND THE TERMINATION
AGREEMENT.

(V)                 NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY: 
(X) EMPLOYEE SHALL HAVE NO RIGHT TO ANY PAYMENTS UNDER SECTION 2.7(A)(I) IF
EMPLOYEE IS TERMINATED BY THE COMPANY FOR CAUSE, IF EMPLOYEE TERMINATES HIS OWN
EMPLOYMENT FOR OTHER THAN GOOD REASON, OR IF EMPLOYEE’S EMPLOYMENT IS TERMINATED
DUE TO HIS DEATH OR DISABILITY; AND (Y) EMPLOYEE SHALL HAVE NO RIGHT TO ANY
PAYMENTS UNDER SECTION 2.7(A)(II) IF EMPLOYEE


--------------------------------------------------------------------------------


TERMINATES HIS OWN EMPLOYMENT OTHER THAN FOR GOOD REASON, OR IF EMPLOYEE’S
EMPLOYMENT IS TERMINATED DUE TO HIS DEATH OR DISABILITY.


(B)              ALL TERMINATIONS.  REGARDLESS OF THE REASON FOR THE TERMINATION
OF EMPLOYEE’S EMPLOYMENT, WHETHER BY EMPLOYEE OR THE COMPANY, WHETHER FOR CAUSE
OR NOT, WHETHER OR NOT DUE TO EMPLOYEE’S DEATH OR DISABILITY, THE COMPANY WILL
PAY TO EMPLOYEE (OR HIS ESTATE AND TO THE EXTENT NOT PREVIOUSLY PAID):  (I)
EMPLOYEE’S ANNUAL BASE SALARY THROUGH THE DATE OF TERMINATION, (II) EXPENSE
REIMBURSEMENT FOR ALL REASONABLE EXPENSES INCURRED BY HIM IN CONNECTION WITH THE
PERFORMANCE OF HIS DUTIES PRIOR TO THE TERMINATION OF HIS EMPLOYMENT IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF SECTION 2.6(A), (III) ANY ACCRUED
VACATION PAY, AND (IV) ANY OTHER AMOUNTS OR BENEFITS REQUIRED TO BE PAID OR
PROVIDED TO EMPLOYEE UNDER THIS AGREEMENT OR UNDER ANY PLAN, PROGRAM, POLICY OR
PRACTICE OR CONTRACT OR AGREEMENT OF THE COMPANY.


(C)               TERMINATION DUE TO DEATH OR DISABILITY AND OTHER
TERMINATIONS.  IF EMPLOYEE IS TERMINATED DUE TO DEATH OR DISABILITY (AS THAT
TERM IS DEFINED IN SECTION 3.3) AT ANY TIME OR BY THE COMPANY FOR ANY REASON
OTHER THAN CAUSE AFTER JUNE 30, 2012, OR EMPLOYEE TERMINATES HIS EMPLOYMENT FOR
GOOD REASON AFTER JUNE 30, 2012, THE COMPANY SHALL ALSO PAY TO THE EMPLOYEE, IN
A LUMP SUM, IN CASH, WITHIN 30 DAYS AFTER SUCH DATE OF TERMINATION (IN ADDITION
TO THE AMOUNTS SPECIFIED IN SECTION 2.7(B) ABOVE): (I) ANY UNPAID  PORTION OF
THE SIGNING BONUS; (II) A PRO-RATED (I.E., THE NUMBER OF DAYS IN THE CURRENT
FISCAL YEAR THROUGH THE DATE OF TERMINATION DIVIDED BY 365) PORTION OF THE
GREATER OF (A) THE AVERAGE ANNUAL BONUS OR (B) THE PRIOR YEAR’S BONUS; AND
(III)  ANY ACCRUED BONUS RESPECTING ANY COMPLETED FISCAL YEAR ENDING PRIOR TO
THE DATE OF TERMINATION.  IF EMPLOYEE TERMINATES HIS EMPLOYMENT WITHOUT GOOD
REASON (AS THAT TERM IS DEFINED IN SECTION 3.7), THE COMPANY SHALL ALSO PAY TO
THE EMPLOYEE, IN A LUMP SUM, IN CASH, WITHIN 30 DAYS AFTER SUCH DATE OF
TERMINATION (IN ADDITION TO THE AMOUNTS SPECIFIED IN SECTION 2.7(B) ABOVE), ANY
ACCRUED BONUS RESPECTING ANY COMPLETED FISCAL YEAR ENDING PRIOR TO THE DATE OF
TERMINATION.


(D)              BENEFITS.  REGARDLESS OF THE REASON FOR THE TERMINATION OF
EMPLOYEE’S EMPLOYMENT, WHETHER BY EMPLOYEE OR THE COMPANY, WHETHER FOR CAUSE OR
NOT, WHETHER OR NOT DUE TO EMPLOYEE’S DEATH OR DISABILITY, THE EMPLOYEE (OR HIS
ESTATE) SHALL NOT BE ELIGIBLE FOR ANY COMPANY-PAID BENEFITS SUBSEQUENT TO THE
TERMINATION OF HIS EMPLOYMENT, EXCEPT TO THE EXTENT ELIGIBLE PURSUANT TO THE
APPLICABLE BENEFIT PLANS OR AS REQUIRED BY LAW OR AS OTHERWISE EXPRESSLY
PROVIDED HEREIN.


(E)               ACCRUED BONUS.  NOTWITHSTANDING ANYTHING IN SECTION 2 OF THIS
AGREEMENT TO THE CONTRARY, THE COMPANY MAY DELAY PAYMENT OF THE PORTION OF THE
ACCRUED BONUS PAYABLE PURSUANT TO SECTION 2.7 ATTRIBUTABLE TO AN ADDITIONAL
BONUS OR ANNUAL BONUS UNTIL SUCH TIME AS SUCH AMOUNT WOULD OTHERWISE BE PAYABLE
TO EMPLOYEE HAD EMPLOYEE NOT BEEN TERMINATED.


SECTION 3.         TERMINATION OF EMPLOYMENT


3.1          SECTION 4 OBLIGATIONS.   THE TERMINATION OF EMPLOYEE’S EMPLOYMENT
EITHER BY EMPLOYEE OR BY THE COMPANY, WHETHER WITH OR WITHOUT CAUSE, AND WHETHER
OR NOT DUE TO EMPLOYEE’S DEATH OR DISABILITY, SHALL NOT RELEASE EMPLOYEE FROM
EMPLOYEE’S OBLIGATIONS AND RESTRICTIONS UNDER SECTION 4 OF THIS AGREEMENT.


--------------------------------------------------------------------------------



3.2          DEATH OF EMPLOYEE.   EMPLOYEE’S EMPLOYMENT HEREUNDER SHALL
IMMEDIATELY TERMINATE UPON HIS DEATH.


3.3          EMPLOYEE’S DISABILITY.  IF EMPLOYEE IS UNABLE TO PERFORM THE
ESSENTIAL FUNCTIONS OF HIS JOB, AFTER REASONABLE ACCOMMODATION, FOR ANY REASON,
FOR A TOTAL OF THIRTEEN (13) WEEKS OR MORE IN ANY ROLLING SIX (6) MONTH PERIOD
(“DISABILITY”), THEN THE COMPANY SHALL HAVE THE RIGHT TO TERMINATE EMPLOYEE’S
EMPLOYMENT ON ACCOUNT OF EMPLOYEE’S DISABILITY.


3.4          TERMINATION FOR CAUSE.


(A)               THE COMPANY MAY TERMINATE EMPLOYEE’S EMPLOYMENT AT ANY TIME 
FOR “CAUSE”, WHICH FOR PURPOSES OF THIS AGREEMENT, SHALL MEAN ANY OF THE
FOLLOWING:  (I) SELF DEALING, WILLFUL MISCONDUCT, FRAUD, MISAPPROPRIATION,
EMBEZZLEMENT, DISHONESTY, OR MISREPRESENTATION (OTHER THAN A GOOD FAITH DISPUTE
OVER AN EXPENSE ACCOUNT CHARGE THAT IS OF AN IMMATERIAL AND INSIGNIFICANT
AMOUNT), (II) BEING CHARGED BY GOVERNMENTAL AUTHORITIES WITH OR CONVICTED OF A
FELONY, (III) MATERIAL FAILURE OF EMPLOYEE TO PERFORM HIS KNOWN DUTIES AND
RESPONSIBILITIES TO THE COMPANY WHICH PERSISTS FOR MORE THAN FOURTEEN (14) DAYS
AFTER WRITTEN NOTICE OR WHICH RECURS (I.E., THE SAME OR SUBSTANTIALLY SIMILAR
MATTER WHICH HAS BEEN CURED AFTER WRITTEN NOTICE FROM THE COMPANY OCCURS AGAIN
WITHIN THE SUCCEEDING TWELVE MONTH PERIOD), (IV) GROSS NEGLIGENCE WHICH PERSISTS
FOR MORE THAN FOURTEEN (14) DAYS AFTER WRITTEN NOTICE FROM THE COMPANY OR WHICH
RECURS, (V) VIOLATION IN ANY MATERIAL RESPECT BY EMPLOYEE OF ANY POLICY, RULE,
OR REASONABLE DIRECTION OR REGULATION OF THE COMPANY WHICH PERSISTS FOR MORE
THAN FOURTEEN (14) DAYS AFTER WRITTEN NOTICE OR WHICH RECURS, OR (VI) VIOLATION
BY EMPLOYEE OF ANY MATERIAL PROVISION OF THIS AGREEMENT WHICH PERSISTS FOR MORE
THAN FOURTEEN (14) DAYS AFTER WRITTEN NOTICE OR WHICH RECURS.


(B)              FOR PURPOSES HEREOF, NO ACT OR FAILURE TO ACT, ON THE PART OF
THE EMPLOYEE, SHALL BE CONSIDERED “WILLFUL” UNLESS IT IS DONE, OR OMITTED TO BE
DONE, BY THE EMPLOYEE IN BAD FAITH OR WITHOUT REASONABLE BELIEF THAT THE
EMPLOYEE’S ACTION OR OMISSION WAS IN THE BEST INTERESTS OF THE COMPANY. ANY ACT,
OR FAILURE TO ACT, BASED UPON AUTHORITY GIVEN PURSUANT TO A RESOLUTION DULY
ADOPTED BY THE BOARD OR UPON THE INSTRUCTIONS OF THE PRESIDENT OF THE COMPANY OR
BASED UPON THE ADVICE OF COUNSEL FOR THE COMPANY SHALL BE CONCLUSIVELY PRESUMED
TO BE DONE, OR OMITTED TO BE DONE, BY THE EMPLOYEE IN GOOD FAITH AND IN THE BEST
INTERESTS OF THE COMPANY.


3.5          TERMINATION WITHOUT CAUSE BY THE COMPANY.   THE COMPANY MAY
TERMINATE EMPLOYEE’S EMPLOYMENT AT ANY TIME AND FOR ANY OR NO REASON (I.E.,
WITHOUT CAUSE) BY PROVIDING EMPLOYEE WITH FOURTEEN (14) DAYS WRITTEN NOTICE,
WHICH NOTICE THE COMPANY CAN WAIVE, IN WHOLE OR IN PART, IN ITS SOLE DISCRETION,
BY PAYING EMPLOYEE FOR SUCH TIME; PROVIDED HOWEVER, THE COMPANY CAN TERMINATE
EMPLOYEE’S EMPLOYMENT IMMEDIATELY IN THE EVENT THERE IS “CAUSE” AS DEFINED IN
SECTION 3.4, IN THE EVENT OF EMPLOYEE’S DISABILITY AS DISCUSSED IN SECTION 3.3,
OR IN THE EVENT OF EMPLOYEE’S DEATH AS DEFINED IN SECTION 3.2.


3.6          CHANGE OF CONTROL. A “CHANGE OF CONTROL” SHALL BE DEEMED TO HAVE
OCCURRED UPON THE EARLIEST TO OCCUR OF THE FOLLOWING DATES:


--------------------------------------------------------------------------------



(A)               THE DATE THE STOCKHOLDERS OF THE COMPANY (OR THE BOARD OF
DIRECTORS, IF STOCKHOLDER ACTION IS NOT REQUIRED) APPROVE A PLAN OR OTHER
ARRANGEMENT PURSUANT TO WHICH THE COMPANY WILL BE DISSOLVED OR LIQUIDATED; OR


(B)              THE DATE THE STOCKHOLDERS OF THE COMPANY (OR THE BOARD OF
DIRECTORS, IF STOCKHOLDER ACTION IS NOT REQUIRED) APPROVE A DEFINITIVE AGREEMENT
TO SELL OR OTHERWISE DISPOSE OF SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY;
OR


(C)               THE DATE THE STOCKHOLDERS OF THE COMPANY (OR THE BOARD OF
DIRECTORS, IF STOCKHOLDER ACTION IS NOT REQUIRED) AND THE STOCKHOLDERS OF THE
OTHER CONSTITUENT CORPORATION (OR ITS BOARD OF DIRECTORS IF STOCKHOLDER ACTION
IS NOT REQUIRED) HAVE APPROVED A DEFINITIVE AGREEMENT TO MERGE OR CONSOLIDATE
THE COMPANY WITH OR INTO SUCH OTHER CORPORATION, OTHER THAN, IN EITHER CASE, A
MERGER OR CONSOLIDATION OF THE COMPANY IN WHICH HOLDERS OF SHARES OF THE
COMPANY’S COMMON STOCK IMMEDIATELY PRIOR TO THE MERGER OR CONSOLIDATION WILL
HAVE AT LEAST A MAJORITY OF THE VOTING POWER OF THE SURVIVING CORPORATION’S
VOTING SECURITIES IMMEDIATELY AFTER THE MERGER OR CONSOLIDATION, WHICH VOTING
SECURITIES ARE TO BE HELD IN THE SAME PROPORTION AS SUCH HOLDERS’ OWNERSHIP OF
COMMON STOCK OF THE COMPANY IMMEDIATELY BEFORE THE MERGER OR CONSOLIDATION; OR


(D)              THE DATE ANY ENTITY, PERSON OR GROUP, WITHIN THE MEANING OF
SECTION 13(D)(3) OR SECTION 14(D)(2) OF THE EXCHANGE ACT (OTHER THAN (A) THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, (B)
JEFFREY P. ORLEANS OR FAMILY MEMBERS OF JEFFREY P. ORLEANS (ALL SUCH PERSONS
BEING REFERRED TO AS “ORLEANS FAMILY MEMBERS”), (C) ANY ENTITY A MAJORITY OF THE
EQUITY IN WHICH IS OWNED BY ORLEANS FAMILY MEMBERS), OR (D) ANY TRUST AS TO
WHICH A MAJORITY OF THE BENEFICIARIES ARE ORLEANS FAMILY MEMBERS), SHALL HAVE
BECOME THE BENEFICIAL OWNER OF, OR SHALL HAVE OBTAINED VOTING CONTROL OVER, MORE
THAN FIFTY PERCENT (50%) OF THE OUTSTANDING SHARES OF THE COMPANY’S COMMON
STOCK.


3.7          TERMINATION BY EMPLOYEE FOR GOOD REASON.   EMPLOYEE MAY TERMINATE
EMPLOYEE’S EMPLOYMENT AT ANY TIME FOR “GOOD REASON”, WHICH FOR PURPOSES OF THIS
AGREEMENT, SHALL MEAN: (A) THE ASSIGNMENT TO THE EMPLOYEE OF ANY DUTIES
INCONSISTENT IN ANY MATERIAL RESPECT WITH THE EMPLOYEE’S POSITION (INCLUDING
STATUS, OFFICES, TITLES AND REPORTING REQUIREMENTS), AUTHORITY, DUTIES OR
RESPONSIBILITIES AS CONTEMPLATED BY SECTION 1 OF THIS AGREEMENT, OR ANY OTHER
ACTION BY THE COMPANY WHICH RESULTS IN A DIMINUTION IN SUCH POSITION, AUTHORITY,
DUTIES OR RESPONSIBILITIES, EXCLUDING FOR THIS PURPOSE ANY ACT WHICH IS REMEDIED
BY THE COMPANY WITHIN 14 DAYS AFTER THE COMPANY’S RECEIPT OF NOTICE THEREOF
GIVEN BY THE EMPLOYEE, OR WHICH RECURS (I.E., THE SAME OR SUBSTANTIALLY SIMILAR
MATTER WHICH HAS BEEN CURED AFTER WRITTEN NOTICE FROM  EMPLOYEE OCCURS AGAIN
WITHIN THE SUCCEEDING TWELVE MONTH PERIOD); (B) ANY FAILURE BY THE COMPANY TO
COMPLY WITH ANY OF THE PROVISIONS OF THIS AGREEMENT IN ANY MATERIAL RESPECT AND
WHICH FAILURE IS NOT REMEDIED BY THE COMPANY WITHIN 14 DAYS AFTER THE COMPANY’S
RECEIPT OF NOTICE THEREOF GIVEN BY THE EMPLOYEE OR WHICH RECURS; (C) THE
COMPANY’S REQUIRING THE EMPLOYEE TO BE BASED AT ANY OFFICE OR LOCATION OTHER
THAN AS PROVIDED IN SECTION 1.2(C) HEREOF, WHICH IS NOT REMEDIED BY THE COMPANY
WITHIN 14 DAYS AFTER THE COMPANY’S RECEIPT OF NOTICE THEREOF GIVEN BY THE
EMPLOYEE, OR WHICH RECURS; (D) THE MATERIAL BREACH BY THE COMPANY OF ANY OF ITS
OTHER MATERIAL OBLIGATIONS UNDER THIS AGREEMENT, WHICH BREACH IS NOT CURED BY
THE COMPANY WITHIN 14 DAYS AFTER THE COMPANY’S RECEIPT OF NOTICE THEREOF GIVEN
BY THE EMPLOYEE OR


--------------------------------------------------------------------------------



WHICH RECURS; OR (E) THE FAILURE IF THE COMPANY’S SHAREHOLDERS TO APPROVE THE
ADDITIONAL BONUS PLAN AS DESCRIBED IN SECTION 2.1(B)(II)B AND/OR THE COMPANY’S
SECOND AMENDED AND RESTATED 2004 OMNIBUS STOCK INCENTIVE PLAN AS DESCRIBED IN
SECTION 2.4, IN CONJUNCTION WITH THE COMPANY’S 2007 ANNUAL SHAREHOLDER MEETING.


3.8          TERMINATION BY EMPLOYEE FOR OTHER THAN GOOD REASON.


(A)               EMPLOYEE CAN TERMINATE EMPLOYEE’S EMPLOYMENT AT ANY TIME AND
FOR OTHER THAN GOOD REASON BY PROVIDING THE COMPANY WITH FOURTEEN (14) DAYS
WRITTEN NOTICE, WHICH NOTICE PERIOD THE COMPANY CAN WAIVE, IN WHOLE OR IN PART,
IN ITS SOLE DISCRETION, BY PAYING EMPLOYEE FOR SUCH TIME.


(B)              IF EMPLOYEE TERMINATES HIS EMPLOYMENT WITH THE COMPANY FOR
OTHER THAN GOOD REASON, EMPLOYEE SHALL NOT:

(I)                   FOR A PERIOD OF SIX (6) MONTHS FOLLOWING SUCH TERMINATION,
DIRECTLY OR INDIRECTLY, ENGAGE IN (AS A PRINCIPAL, SHAREHOLDER, PARTNER,
DIRECTOR, OFFICER, AGENT, EMPLOYEE, CONSULTANT OR OTHERWISE) OR BE FINANCIALLY
INTERESTED IN ANY BUSINESS OPERATING WITHIN ANY STATE IN THE UNITED STATES IN
WHICH THE COMPANY IS DOING BUSINESS AT THE TIME OF SUCH TERMINATION, WHICH IS
PRIMARILY ENGAGED IN THE CONSTRUCTION OR MARKETING OF ANY HOMES (WHETHER SINGLE
FAMILY, MULTI-FAMILY, OWNER-OCCUPIED, RENTAL OR OTHER) OR THE ACQUISITION OR
DEVELOPMENT OF ANY PROPERTY FOR RESIDENTIAL PURPOSES; PROVIDED, HOWEVER, NOTHING
CONTAINED IN THIS SECTION 3.8 SHALL PREVENT EMPLOYEE FROM HOLDING FOR INVESTMENT
NO MORE THAN ONE PERCENT (1%) OF ANY CLASS OF EQUITY SECURITIES OF A COMPANY
WHOSE SECURITIES ARE PUBLICLY TRADED ON A NATIONAL SECURITIES EXCHANGE OR IN A
NATIONAL MARKET SYSTEM;

(II)                  FOR A PERIOD OF ONE (1) YEAR FOLLOWING SUCH TERMINATION,
DIRECTLY OR INDIRECTLY, SOLICIT, INDUCE OR ENCOURAGE ANY PERSON, FIRM,
CORPORATION OR OTHER ENTITY WHO OR WHICH IS A CUSTOMER, DISTRIBUTOR OR SUPPLIER
OF THE COMPANY TO TERMINATE OR REDUCE ITS BUSINESS OR RELATIONSHIP WITH THE
COMPANY;

(III)                 FOR A PERIOD OF ONE (1) YEAR FOLLOWING SUCH TERMINATION,
DIRECTLY OR INDIRECTLY, SOLICIT OR ASSIST ANY INDIVIDUAL OR ENTITY IN THE
SOLICITATION OF BUSINESS FROM, OR PERFORMANCE OF WORK FOR, ANY CUSTOMER OR
PROSPECTIVE CUSTOMER OF THE COMPANY; AND

(IV)                FOR A PERIOD OF ONE (1) YEAR FOLLOWING SUCH TERMINATION,
DIRECTLY OR INDIRECTLY, SOLICIT, EMPLOY OR ESTABLISH A BUSINESS RELATIONSHIP
WITH, OR ENCOURAGE OR ASSIST ANY INDIVIDUAL OR ENTITY TO SOLICIT, EMPLOY OR
ESTABLISH A BUSINESS RELATIONSHIP WITH, ANY INDIVIDUAL WHO WAS EMPLOYED BY OR
WORKED AS AN INDEPENDENT CONTRACTOR FOR THE COMPANY DURING THE PRECEDING SIX (6)
MONTH PERIOD.


(C)               FOR THE PURPOSES OF THIS SECTION 3.8 ONLY, THE TERMS: (A)
“CUSTOMER” SHALL MEAN THOSE PERSONS OR ENTITIES FOR WHICH THE COMPANY PERFORMED
SERVICES OR TO WHICH IT HAS SOLD OR OTHERWISE PROVIDED ANY PRODUCT DURING THE
LAST YEAR OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY; AND (B) “PROSPECTIVE
CUSTOMER” SHALL MEAN ALL PERSONS OR ENTITIES WITH WHOM THE COMPANY HAS HAD
SUBSTANTIVE DISCUSSIONS ABOUT BECOMING A CUSTOMER OF THE COMPANY IN THE LAST
YEAR OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY.


--------------------------------------------------------------------------------



3.9          NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY OR BY THE
EMPLOYEE SHALL BE COMMUNICATED BY NOTICE OF TERMINATION TO THE OTHER PARTY
HERETO GIVEN IN ACCORDANCE WITH SECTION 6.5 OF THIS AGREEMENT. FOR PURPOSES OF
THIS AGREEMENT, A “NOTICE OF TERMINATION” MEANS A WRITTEN NOTICE WHICH (I)
INDICATES THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, (II)
TO THE EXTENT APPLICABLE, SETS FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE EMPLOYEE’S
EMPLOYMENT UNDER THE PROVISION SO INDICATED, AND (II) IF THE DATE OF TERMINATION
(AS DEFINED BELOW) IS OTHER THAN THE DATE OF RECEIPT OF SUCH NOTICE, SPECIFIES
THE TERMINATION DATE.


3.10        DATE OF TERMINATION. “DATE OF TERMINATION” MEANS (I) IF THE
EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY OTHER THAN FOR DEATH OR
DISABILITY, OR BY THE EMPLOYEE FOR ANY REASON, THE DATE OF RECEIPT OF THE NOTICE
OF TERMINATION OR ANY LATER DATE SPECIFIED THEREIN, WHICH DATE SHALL TAKE INTO
CONSIDERATION ANY APPLICABLE CURE PERIODS, AND (II) IF THE EMPLOYEE’S EMPLOYMENT
IS TERMINATED BY REASON OF DEATH OR DISABILITY, THE DATE OF TERMINATION SHALL BE
THE DATE OF DEATH OF THE EMPLOYEE OR THE DETERMINATION OF DISABILITY, AS THE
CASE MAY BE.  THIS AGREEMENT SHALL TERMINATE ON THE DATE OF TERMINATION, EXCEPT
THAT SECTIONS 2.3(C)(II), 3.8, 4, 5 AND 6 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT, AND ANY OBLIGATIONS OF THE COMPANY TO MAKE PAYMENTS TO EMPLOYEE THAT
ACCRUED ON OR PRIOR TO THE DATE OF TERMINATION (INCLUDING WITHOUT LIMITATION
OBLIGATIONS TO MAKE PAYMENTS PURSUANT TO SECTION 2.7) SHALL SURVIVE TERMINATION
OF THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE TERMINATION OF THIS
AGREEMENT SHALL NOT AFFECT THE COMPANY’S  OBLIGATION TO MAKE PAYMENTS DUE TO A
CHANGE OF CONTROL THAT OCCURS WITHIN 90 DAYS AFTER EMPLOYEE’S TERMINATION
PURSUANT TO SECTION 2.7(A)(II).


SECTION 4.         CONFIDENTIALITY


4.1          CONFIDENTIALITY.


(A)               EMPLOYEE ACKNOWLEDGES THAT IN THE COURSE OF PERFORMING HIS
DUTIES ON BEHALF OF THE COMPANY HE MAY, FROM TIME TO TIME, BE PLACED IN A
POSITION OF TRUST AND CONFIDENCE IN WHICH HE RECEIVES OR CONTRIBUTES TO THE
CREATION OF CONFIDENTIAL AND/OR PROPRIETARY INFORMATION RELATIVE TO THE
COMPANY’S OPERATIONS.  THIS CONFIDENTIAL AND/OR PROPRIETARY INFORMATION
INCLUDES, BUT IS NOT LIMITED TO: (I) BUSINESS, MANUFACTURING, MARKETING, LEGAL
AND ACCOUNTING METHODS, POLICIES, PLANS, PROCEDURES, STRATEGIES AND TECHNIQUES;
(II) INFORMATION REGARDING THE COMPANY’S PLANNED COMMUNITIES AND DEVELOPMENT AND
ACQUISITION ACTIVITIES; (III) INFORMATION CONCERNING THE COMPANY’S EARNINGS,
PRODUCTION VOLUMES AND METHODS FOR DOING BUSINESS; (IV) TECHNICAL INFORMATION,
SUCH AS PATTERNS, DESIGNS, BUILDING PLANS AND PRODUCT SPECIFICATIONS; (V) TRADE
SECRETS, INCLUDING THE FORMULAS, METHODS, PROCESSES, STANDARDS AND DEVICES
ASSOCIATED WITH THE COMPANY’S BUILDING, MANUFACTURING AND MARKETING ACTIVITIES;
(VI) NAMES, ADDRESSES AND TELEPHONE NUMBERS OF THE COMPANY’S EMPLOYEES, VENDORS,
AND SUPPLIERS; (VII) CUSTOMER LISTS AND THE NAMES, ADDRESSES AND TELEPHONE
NUMBERS OF THE COMPANY’S CUSTOMERS AND PROSPECTIVE CUSTOMERS; (VIII) PRICING,
CREDIT AND FINANCIAL INFORMATION; AND (IX) ANY AND ALL OTHER DATA OR INFORMATION
RELATING TO THE OPERATIONS AND BUSINESS OF THE COMPANY WHICH IS NOT KNOWN
GENERALLY BY AND READILY ACCESSIBLE TO THE PUBLIC. FOR PURPOSES HEREOF,
“CONFIDENTIAL AND/OR PROPRIETARY INFORMATION” DOES NOT INCLUDE, AND THERE SHALL
BE NO OBLIGATION HEREUNDER WITH RESPECT TO (I) INFORMATION KNOWN BY EMPLOYEE
PRIOR TO HIS EMPLOYMENT BY THE COMPANY AND (II) INFORMATION THAT IS OR BECOMES
GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A DISCLOSURE BY
EMPLOYEE IN VIOLATION OF THE TERMS OF THIS AGREEMENT.


--------------------------------------------------------------------------------



 


(B)              WITH REGARD TO THE CONFIDENTIAL AND/OR PROPRIETARY INFORMATION
AS DESCRIBED IN SECTION 4.1(A), EMPLOYEE AGREES THAT DURING HIS EMPLOYMENT HE
WILL SAFEGUARD THE PRIVACY OF THE CONFIDENTIAL AND/OR PROPRIETARY INFORMATION
AND WILL USE AND/OR DISCLOSE THIS CONFIDENTIAL AND/OR PROPRIETARY INFORMATION
ONLY AS NECESSARY TO FURTHER THE COMPANY’S BUSINESS INTERESTS. AFTER EMPLOYEE’S
EMPLOYMENT HAS ENDED, REGARDLESS OF THE REASON AND WHETHER INITIATED BY THE
COMPANY OR BY EMPLOYEE, EMPLOYEE WILL NOT USE AND/OR DISCLOSE THE COMPANY’S
CONFIDENTIAL AND/OR PROPRIETARY INFORMATION AT ANY TIME, AT ANY PLACE, FOR ANY
REASON EXCEPT AS REQUIRED BY LAW.  IN THE EVENT EMPLOYEE IS REQUIRED TO DISCLOSE
ANY CONFIDENTIAL AND/OR PROPRIETARY INFORMATION BY ORDER OF ANY COURT OF
COMPETENT JURISDICTION OR OTHER GOVERNMENTAL AUTHORITY OR IS OTHERWISE LEGALLY
REQUIRED TO DO SO, EMPLOYEE SHALL TIMELY INFORM THE COMPANY’S GENERAL COUNSEL OF
ALL SUCH LEGAL OR GOVERNMENTAL PROCEEDINGS SO THAT THE COMPANY MAY ATTEMPT BY
APPROPRIATE LEGAL MEANS TO LIMIT SUCH DISCLOSURE.


(C)               UPON EMPLOYEE’S SEPARATION FROM THE COMPANY, REGARDLESS OF THE
REASON AND WHETHER INITIATED BY THE COMPANY OR BY EMPLOYEE, EMPLOYEE WILL RETURN
TO THE COMPANY, RETAINING NO COPIES, ANY AND ALL FILES, RECORDS, CORRESPONDENCE
(OTHER THAN PERSONAL CORRESPONDENCE), DOCUMENTS, DRAWINGS AND SPECIFICATIONS,
WHICH RELATE TO OR REFLECT THE COMPANY’S BUSINESS OPERATIONS, CUSTOMERS,
PROSPECTIVE CUSTOMERS, EMPLOYEES, SUPPLIERS, VENDORS, ETC., REGARDLESS OF WHERE
SUCH ITEMS WERE KEPT OR PREPARED.


SECTION 5.         INJUNCTIVE AND OTHER RELIEF.


5.1          EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE PROVISIONS OF SECTIONS
3.7 AND 4 ARE REASONABLE WITH RESPECT TO THEIR DURATION, SCOPE AND GEOGRAPHICAL
AREA.  IN PARTICULAR, EMPLOYEE ACKNOWLEDGES THAT THE GEOGRAPHIC SCOPE OF THE
COMPANY’S BUSINESS MAKES REASONABLE THE GEOGRAPHIC RESTRICTIONS OF THIS
AGREEMENT.  IF, AT THE TIME OF ENFORCEMENT OF ANY OF THE PROVISIONS OF SECTIONS
3.7 AND/OR 4, A COURT HOLDS THAT THE RESTRICTIONS THEREIN EXCEED THOSE ALLOWED
BY APPLICABLE LAW, THEN SUCH COURT WILL BE REQUESTED BY THE COMPANY, EMPLOYEE
AND ALL OTHER RELEVANT PARTIES TO ENFORCE THE PROVISIONS IN SECTIONS 3.7 AND 4
TO THE BROADEST EXTENT POSSIBLE UNDER APPLICABLE LAW AND SECTIONS 3.7 AND 4
SHALL BE DEEMED TO HAVE BEEN SO MODIFIED.


5.2          EMPLOYEE AGREES THAT IF EMPLOYEE BREACHES OR THREATENS TO BREACH
ANY OF THE PROVISIONS OF SECTIONS 3.7 AND/OR 4, THE COMPANY WILL HAVE AVAILABLE,
IN ADDITION TO ANY OTHER RIGHT OR REMEDY AVAILABLE, THE RIGHT TO SEEK INJUNCTIVE
AND EQUITABLE RELIEF OF ANY TYPE FROM A COURT OF COMPETENT JURISDICTION,
INCLUDING BUT NOT LIMITED TO, THE RIGHT TO SEEK AN ORDER RESTRAINING SUCH BREACH
OR THREATENED BREACH AND TO SPECIFIC PERFORMANCE OF ANY SUCH PROVISION OF THIS
AGREEMENT.  EMPLOYEE FURTHER AGREES THAT NO BOND OR OTHER SECURITY SHALL BE
REQUIRED IN OBTAINING SUCH EQUITABLE RELIEF AND EMPLOYEE HEREBY CONSENTS TO THE
ISSUANCE OF SUCH INJUNCTION AND TO THE ORDERING OF SPECIFIC PERFORMANCE.


SECTION 6.         MISCELLANEOUS


6.1          PRIOR EMPLOYMENT.  EMPLOYEE REPRESENTS AND AGREES THAT, ON THE DATE
HEREOF, HE IS NOT A PARTY TO, AND WILL NOT AS OF THE EFFECTIVE DATE BE A PARTY
TO, OR SUBJECT TO, ANY OTHER EMPLOYMENT, NON-COMPETITION, JOINT VENTURE,
PARTNERSHIP OR OTHER AGREEMENT OR RESTRICTION THAT WOULD BE VIOLATED BY HIS
EMPLOYMENT WITH THE COMPANY OR HIS OR THE COMPANY’S RIGHTS AND OBLIGATIONS
HEREUNDER; AND THAT HIS EMPLOYMENT AND THE PERFORMANCE OF HIS DUTIES HEREUNDER
WILL


--------------------------------------------------------------------------------



 

not breach the provisions of any contract, agreement, or understanding to which
he is party or bound or any duty owed by him to any other person.  Employee
agrees that he will not hereafter become a party to or be bound by any such
conflicting agreement.


6.2          RIGHT TO WORK.  WITHIN THE FIRST SEVENTY-TWO (72) HOURS OF THE
EFFECTIVE DATE, EMPLOYEE MUST PROVIDE TO THE COMPANY PROOF OF EMPLOYEE’S
ELIGIBILITY TO WORK IN THE UNITED STATES, AS REQUIRED UNDER THE IMMIGRATION
REFORM & CONTROL ACT.  IF EMPLOYEE FAILS TO PROVIDE THIS INFORMATION IN A TIMELY
MANNER, THE COMPANY MAY PROVIDE EMPLOYEE WRITTEN NOTICE THAT IT IS TERMINATING
THIS AGREEMENT AND, UPON SUCH TERMINATION, NEITHER PARTY SHALL HAVE ANY
LIABILITY OR OBLIGATION TO THE OTHER UNDER THIS AGREEMENT.


6.3          PAYMENT DATES AND PAYMENTS.  THE COMPANY SHALL BE DEEMED TO HAVE
COMPLIED WITH THE PAYMENT DATES REFERENCED IN THIS AGREEMENT IF THE COMPANY PAYS
EMPLOYEE ON THE PAYROLL PAY DATE THAT CORRESPONDS TO THE PAY PERIOD DURING WHICH
THE RELEVANT PAYMENT DATE FALLS.  ALL PAYMENTS HEREUNDER SHALL BE SUBJECT TO
APPLICABLE WITHHOLDINGS AND TAXES.


6.4          SEVERABILITY; SURVIVAL.  NOTHING IN THIS AGREEMENT IS INTENDED TO
VIOLATE ANY LAW OR SHALL BE INTERPRETED TO VIOLATE ANY LAW.  IN THE EVENT THAT
ANY PROVISION CONTAINED IN THIS AGREEMENT SHALL BE DETERMINED BY ANY COURT OF
COMPETENT JURISDICTION TO BE OVERBROAD AND/OR UNENFORCEABLE,  THEN THE COURT
MAKING SUCH DETERMINATION SHALL HAVE THE AUTHORITY TO NARROW THE PROVISION AS
NECESSARY TO MAKE IT ENFORCEABLE AND THE PROVISION SHALL THEN BE ENFORCEABLE IN
ITS NARROWED FORM.  MOREOVER, EACH PROVISION OF THIS AGREEMENT IS INDEPENDENT OF
AND SEVERABLE FROM EACH OTHER.  IN THE EVENT THAT ANY PROVISION IN THIS
AGREEMENT IS DETERMINED TO BE LEGALLY INVALID OR UNENFORCEABLE BY A COURT AND IS
NOT MODIFIED BY A COURT TO BE ENFORCEABLE, THE AFFECTED PROVISION SHALL BE
STRICKEN FROM THE AGREEMENT, AND THE REMAINING PROVISIONS OF THIS AGREEMENT
SHALL REMAIN IN FULL, FORCE AND EFFECT..  FOR PURPOSES OF THIS SECTION 6.4, A
“PROVISION” OF THIS AGREEMENT SHALL MEAN ANY SECTION OR SUBSECTION OF THIS
AGREEMENT OR ANY SENTENCE OR CLAUSE WITHIN ANY SECTION OR SUBSECTION OF THIS
AGREEMENT.  THE PROVISIONS OF SECTIONS 2.3(C)(II), 3.8, 4, 5 AND 6 OF THIS
AGREEMENT SHALL SURVIVE THE TERMINATION OF EMPLOYEE’S EMPLOYMENT AND THE
TERMINATION OF THIS AGREEMENT AND ANY OBLIGATIONS OF THE COMPANY TO MAKE
PAYMENTS TO EMPLOYEE THAT ACCRUED ON OR PRIOR TO THE DATE OF TERMINATION
(INCLUDING WITHOUT LIMITATION OBLIGATIONS TO MAKE PAYMENTS PURSUANT TO SECTION
2.7) SHALL SURVIVE TERMINATION OF EMPLOYEE’S EMPLOYMENT AND THE TERMINATION OF
THIS AGREEMENT.


6.5          NOTICES.  ALL NOTICES HEREUNDER SHALL BE IN WRITING AND SHALL BE
SUFFICIENTLY GIVEN IF HAND-DELIVERED, SENT BY DOCUMENTED OVERNIGHT DELIVERY
SERVICE OR REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUEST
OR BY FAX  (CONFIRMED BY U.S. MAIL), RECEIPT ACKNOWLEDGED, ADDRESSED AS SET
FORTH BELOW OR TO SUCH OTHER PERSON AND/OR AT SUCH OTHER ADDRESS AS MAY BE
FURNISHED IN WRITING BY ANY PARTY HERETO TO THE OTHER.  ANY SUCH NOTICE SHALL BE
DEEMED TO HAVE BEEN GIVEN AS OF THE DATE RECEIVED, IN THE CASE OF PERSONAL
DELIVERY, OR ON THE DATE SHOWN ON THE RECEIPT OF CONFIRMATION THEREFOR, IN ALL
OTHER CASES.


--------------------------------------------------------------------------------



 


(A)               IF TO COMPANY:

Orleans Homebuilders Inc.
One Greenwood Square
3333 Street Road
Suite 101
Bensalem, PA   19020
Tel:  (215) 245-7500
Fax: (215) 633-2351

Attn:       Benjamin D. Goldman, Vice Chairman


(B)              IF TO EMPLOYEE:

At Employee’s current home address as reflected in the Company’s records.


6.6          ENTIRE AGREEMENT AND MODIFICATION.  THIS AGREEMENT CONSTITUTES THE
ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE MATTERS
CONTEMPLATED HEREIN AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS WITH
RESPECT THERETO.  NO AMENDMENT, MODIFICATION, OR WAIVER OF THIS AGREEMENT SHALL
BE EFFECTIVE UNLESS IN WRITING.  NEITHER THE FAILURE NOR ANY DELAY ON THE PART
OF ANY PARTY TO EXERCISE ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT, REMEDY, POWER OR PRIVILEGE PRECLUDE ANY OTHER OF FURTHER EXERCISE OF THE
SAME OR ANY OTHER RIGHT, REMEDY, POWER, OR PRIVILEGE WITH RESPECT TO ANY
OCCURRENCE OR BE CONSTRUED AS A WAIVER OF ANY RIGHT, REMEDY, POWER, OR PRIVILEGE
WITH RESPECT TO ANY OTHER OCCURRENCE.


6.7          GOVERNING LAW.   THE PARTIES AGREE THAT THIS AGREEMENT IS MADE
PURSUANT TO, AND SHALL BE CONSTRUED AN ENFORCED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT GIVING EFFECT TO OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW.


6.8          ASSIGNMENT AND SUCCESSION.   THE COMPANY MAY ASSIGN THIS AGREEMENT
IN CONNECTION WITH ANY SALE OR MERGER (WHETHER A SALE OR MERGER OF STOCK OR
ASSETS OR OTHERWISE) OF THE COMPANY OR THE BUSINESS OF THE COMPANY.  EMPLOYEE
EXPRESSLY CONSENTS TO THE ASSIGNMENT OF THE AGREEMENT TO ANY NEW OWNER OF THE
COMPANY’S BUSINESS OR PURCHASER OF THE COMPANY.  EMPLOYEE’S RIGHTS AND
OBLIGATIONS HEREUNDER ARE PERSONAL AND MAY NOT BE ASSIGNED BY EMPLOYEE. THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EMPLOYEE’S HEIRS,
BENEFICIARIES AND/OR LEGAL REPRESENTATIVES.


6.9          HEADINGS; COUNTERPARTS.   THE HEADINGS OF PARAGRAPHS IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT ITS INTERPRETATION. 
THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL
BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL BE
DEEMED TO CONSTITUTE BUT ONE AND THE SAME AGREEMENT.


6.10        SPECIAL TAX PROVISION; SECTION 280G.


(A)               ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING AND
EXCEPT AS SET FORTH BELOW, IN THE EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT
OR DISTRIBUTION BY THE


--------------------------------------------------------------------------------



 

Company to or for the benefit of the Employee (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under Section this Section 6.10) (a “Payment”) would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code or any Interest or
Penalties (as hereinafter defined) are incurred by the Employee with respect to
such excise tax (such excise tax, together with any such Interest or Penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the Employee
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Employee of all taxes (including any
Interest or Penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any Interest or Penalties imposed with respect
thereto) and Excise Tax imposed upon the Gross-Up Payment, the Employee retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.  Notwithstanding the foregoing provisions of this Section 6.10(a), if
it shall be determined that the Employee is entitled to a Gross-Up Payment, but
that the Payments do not exceed 110% of the greatest amount (the “Reduced
Amount”) that could be paid to the Employee such that the receipt of Payments
would not give rise to any Excise Tax, then no Gross-Up Payment shall be made to
the Employee and the Payments, in the aggregate, shall be reduced to the Reduced
Amount.  For purposes of this Agreement, the term “Interest or Penalties” refers
only to amounts of interest or penalties imposed under applicable provisions of
the Internal Revenue Code with respect to excise taxes imposed on the Employee
pursuant to Section 4999 of the Code, and only to the extent such amounts of
interest or penalties are attributable to errors in calculation of amounts
considered to be, or potentially considered to be “excess parachute payments”
(as that term is used for purposes of Section 280G of the Internal Revenue Code)
or are attributable to the Company’s determination to contest claims or
assessments of such excise taxes by the Internal Revenue Service.


(B)              ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 6.10,
INCLUDING WHETHER AND WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH
GROSS-UP PAYMENT AND THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH
DETERMINATION, SHALL BE MADE BY SUCH CERTIFIED PUBLIC ACCOUNTING FIRM AS MAY BE
DESIGNATED BY THE COMPANY (THE “ACCOUNTING FIRM”) WHICH SHALL PROVIDE DETAILED
SUPPORTING CALCULATIONS BOTH TO THE COMPANY AND THE EMPLOYEE WITHIN 15 BUSINESS
DAYS OF THE RECEIPT OF NOTICE FROM THE EMPLOYEE THAT THERE HAS BEEN A PAYMENT
REQUIRING A GROSS-UP PAYMENT, OR SUCH EARLIER TIME AS IS REQUESTED BY THE
COMPANY.  IN THE EVENT THAT THE ACCOUNTING FIRM IS SERVING AS ACCOUNTANT OR
AUDITOR FOR THE INDIVIDUAL, ENTITY OR GROUP EFFECTING THE CHANGE OF CONTROL OR
THE ACCOUNTING FIRM REFUSES TO MAKE THE REQUIRED DETERMINATIONS, THE COMPANY
SHALL APPOINT ANOTHER NATIONALLY RECOGNIZED ACCOUNTING FIRM TO MAKE THE
DETERMINATIONS REQUIRED HEREUNDER (WHICH ACCOUNTING FIRM SHALL THEN BE REFERRED
TO AS THE ACCOUNTING FIRM HEREUNDER).  ALL FEES AND EXPENSES OF THE ACCOUNTING
FIRM SHALL BE BORNE SOLELY BY THE COMPANY.  ANY GROSS-UP PAYMENT, AS DETERMINED
PURSUANT TO THIS SECTION 6.10, SHALL BE PAID BY THE COMPANY TO THE EMPLOYEE
WITHIN FIVE DAYS OF THE RECEIPT OF THE ACCOUNTING FIRM’S DETERMINATION.  ANY
DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING UPON THE COMPANY AND THE
EMPLOYEE, ABSENT MANIFEST ERROR.  AS A RESULT OF THE UNCERTAINTY IN THE
APPLICATION OF SECTION 4999 OF THE INTERNAL REVENUE CODE AT THE TIME OF THE
INITIAL DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT
GROSS-UP PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN
MADE (“UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE
HEREUNDER. IN THE EVENT THAT THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO
SECTION 6.10(C) BELOW AND THE EMPLOYEE THEREAFTER IS REQUIRED TO MAKE A PAYMENT
OF ANY EXCISE TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE
UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID
BY THE COMPANY TO OR FOR THE BENEFIT OF THE EMPLOYEE.


(C)               THE EMPLOYEE SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM
BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT
BY THE COMPANY OF THE GROSS-UP PAYMENT. SUCH NOTIFICATION SHALL BE GIVEN AS SOON
AS PRACTICABLE BUT NO LATER THAN TEN


--------------------------------------------------------------------------------



 

business days after the Employee is informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. The Employee shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies the Employee
in writing prior to the expiration of such period that it desires to contest
such claim, the Employee shall:

(I)                   GIVE THE COMPANY ANY INFORMATION REASONABLY REQUESTED BY
THE COMPANY RELATING TO SUCH CLAIM,

(II)                        TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH
CLAIM AS THE COMPANY SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME,
INCLUDING, WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO
SUCH CLAIM BY AN ATTORNEY REASONABLY SELECTED BY THE COMPANY,

(III)                 COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER
EFFECTIVELY TO CONTEST SUCH CLAIM, AND

(IV)                PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS
RELATING TO SUCH CLAIM;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional Interest or Penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or additional income tax (including Interest
or Penalties with respect thereto) imposed as a result of such representation
and payment of costs and expenses. Without limitation on the foregoing
provisions of this Section 6.10, the Company shall control all proceedings taken
in connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Employee to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Employee agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Employee to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Employee, on an interest-free basis and shall indemnify and hold
the Employee harmless, on an after-tax basis, from any Excise Tax or income tax
(including Interest or Penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Employee with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Employee shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.


(D)              IF, AFTER THE RECEIPT BY THE EMPLOYEE OF AN AMOUNT ADVANCED BY
THE COMPANY PURSUANT TO SECTION 6.10(C) ABOVE, THE EMPLOYEE BECOMES ENTITLED TO
RECEIVE ANY REFUND WITH RESPECT TO SUCH CLAIM, THE EMPLOYEE SHALL (SUBJECT TO
THE COMPANY’S COMPLYING WITH THE REQUIREMENTS OF SECTION 6.10(C)) PROMPTLY PAY
TO THE COMPANY THE AMOUNT OF SUCH REFUND


--------------------------------------------------------------------------------



 

(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by the Employee of an amount advanced by the
Company pursuant to Section 6.10(c), a determination is made that the Employee
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Employee in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.


6.11        SPECIAL PROVISIONS IF COVERED EMPLOYEE STATUS REMAINS EFFECTIVE
AFTER TERMINATION OF EMPLOYMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IN THE EVENT EMPLOYEE IS TREATED AS A “COVERED EMPLOYEE” (AS
THAT TERM IS USED FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE)
AFTER HIS TERMINATION OF EMPLOYMENT WITH THE COMPANY, THEN SEVERANCE AND OTHER
PAYMENTS OTHERWISE PAYABLE HEREUNDER FOR ANY TAXABLE YEAR OF THE COMPANY SHALL
BE LIMITED TO THE EXTENT THAT SUCH PAYMENTS WOULD NOT BE DEDUCTIBLE BY THE
COMPANY BY REASON OF SECTION 162(M) OF THE INTERNAL REVENUE CODE, AND, TO THE
EXTENT SO LIMITED, SHALL BE PAID IN SUCCEEDING TAXABLE YEARS (UP TO THE MAXIMUM
PERMITTED TO BE DEDUCTED UNDER SECTION 162(M) OF THE INTERNAL REVENUE CODE)
UNTIL ALL AMOUNTS REQUIRED TO BE PAID UNDER THIS AGREEMENT HAVE BEEN PAID;
EXCEPT THAT NO AMOUNTS SHALL BE DEFERRED LONGER THAN THE END OF THE THIRD
TAXABLE YEAR FOLLOWING THE TAXABLE YEAR IN WHICH EMPLOYEE’S TERMINATION OCCURRED
SO THAT THE COMPANY SHALL PAY OUT ANY UNPAID BALANCE IN THE THIRD TAXABLE YEAR
FOLLOWING EMPLOYEE’S TERMINATION EVEN IF THE THIRD TAXABLE YEAR’S PAYMENT
EXCEEDS THE MAXIMUM AMOUNT PERMITTED TO BE DEDUCTED UNDER SECTION 162(M) OF THE
INTERNAL REVENUE CODE.  IN THE EVENT PAYMENTS ARE DEFERRED ON THIS BASIS,
PAYMENTS SHALL CONTINUE OVER A PERIOD OF EQUAL MONTHLY INSTALLMENTS (EXCEPT THAT
ANY ADDITIONAL PAYMENTS REQUIRED TO BE MADE IN THE THIRD TAXABLE YEAR FOLLOWING
EMPLOYEE’S TERMINATION SHALL BE ADDED TO AND PAID OUT ALONG WITH THE TWELFTH
(12TH) AND FINAL EQUAL MONTHLY INSTALLMENT FOR SUCH THIRD TAXABLE YEAR) AND ARE
INTENDED TO CONSTITUTE A FIXED TIME AND MANNER OF PAYMENT CONSISTENT WITH THE
REQUIREMENTS OF SECTION 409A OF THE INTERNAL REVENUE CODE.  PAYMENTS MADE ON A
DEFERRED BASIS BY REASON OF THIS SECTION 6.11 SHALL BE INCREASED, IN THE
AGGREGATE, SO THAT LATER PAYMENT OF AMOUNTS DUE INCLUDE AMOUNTS THAT REPRESENT
(SIMPLE) INTEREST OR EARNINGS, DETERMINED BY REFERENCE TO THE PRIME RATE AS
PUBLISHED FROM TIME TO TIME IN THE “MONEY RATES” SECTION OF THE WALL STREET
JOURNAL.


6.12        SPECIAL RULES REGARDING SECTION 409A OF THE INTERNAL REVENUE CODE. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN THE EVENT ANY PAYMENTS OR
BENEFITS REQUIRED TO BE PROVIDED HEREUNDER ARE DEEMED TO CONSTITUTE PAYMENTS OF
“NONQUALIFIED DEFERRED COMPENSATION” THAT IS SUBJECT TO THE REQUIREMENTS OF
SECTION 409A OF THE INTERNAL REVENUE CODE, THEN THE TIME AND MANNER IN WHICH
SUCH PAYMENT OR BENEFIT IS PROVIDED SHALL BE ADJUSTED, TO THE EXTENT REASONABLY
POSSIBLE, SO THAT PAYMENT OR DISTRIBUTION IS MADE AT A TIME AND IN A MANNER THAT
IS CONSISTENT WITH THE REQUIREMENTS OF SUCH SECTION 409A (AND APPLICABLE
PROPOSED OR FINAL TREASURY REGULATIONS OR OTHER GUIDANCE ISSUED OR TO BE ISSUED
BY THE INTERNAL REVENUE SERVICE).  THIS SECTION 6.12 MAY, FOR EXAMPLE, REQUIRE
THAT CERTAIN PAYMENTS TO EMPLOYEE FOLLOWING HIS TERMINATION OF EMPLOYMENT BE
DEFERRED UNTIL THE DATE THAT IS SIX (6) MONTHS AFTER THE DATE OF HIS SEPARATION
FROM SERVICE WITH THE COMPANY IF, AT THE TIME OF SUCH TERMINATION OF EMPLOYMENT
EMPLOYEE WAS A “SPECIFIED EMPLOYEE” (AS THAT TERM IS USED FOR PURPOSES OF
SECTION 409A(2)(B)(I).  IN THE EVENT OF ANY DEFERRAL REQUIRED BY THIS SECTION
6.12, ANY PAYMENTS TO BE MADE IN INSTALLMENTS OVER TIME SHALL BEGIN ON SUCH
DEFERRED DATE AND SHALL BE MADE IN THE SAME NUMBER OF INSTALLMENTS AND OVER THE
SAME NUMBER OF MONTHS AS IF NO DEFERRAL HAD TAKEN PLACE, ALL SUBJECT TO THE
COMPANY’S PAYROLL PRACTICES THEN IN EFFECT.  FOR EXAMPLE, IF THERE IS A SIX
MONTH


--------------------------------------------------------------------------------



 

deferral and payments are to be made over a 12 month period, the first payment
will be made during the sixth month and the final payment during the 18th month.

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date first above written.

ORLEANS HOMEBUILDERS, INC.

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

By:

 

BENJAMIN D. GOLDMAN

 

 

GARRY HERDLER

 

 

 

Benjamin D. Goldman

 

Garry Herdler

 

 

Vice Chairman

 

 

 


--------------------------------------------------------------------------------